                     Case1:21-mj-00481-ML
                    Case  1:21-mj-00481-ML Document
                                            Document37 Filed
                                                        Filed06/08/21
                                                              06/11/21 Page
                                                                        Page21of
                                                                               of21
AO 466A (Rev. 07/ 16) Waiver of Rule 5 & 5. 1 Hearings (Complaint or Indictment)



                                                UNITED STATES DISTRICT COURT
                                                 WESTERN DISTRICT OF TEXAS
                                                                                                                                FILED
                                                      AUSTIN DIVISION

USA

V.                                                                                   Case Number:

(1) Brannen Sage Mehaffey                                                             Charging District's Case No.: 2:20cr626

                                                                   Waiver of Rule 5 & 5.1 Hearing
                                                                    (Complaint/Indictment)

           I understand that I have been charged in another district, the District of Arizona.

           I have been informed of the charges and of my rights to:

               ( 1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

              (2) an identity hearing to determine whether I am the person named in the charges;

               (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

              (4) a preliminary hearing to determine whether there is probable cause to believe that an offense has
                  been committed, to be held within 14 days of my first appearance ifl am in custody and 21 days
                  otherwise, unless I have been indicted beforehand.

              (5) a hearing on any motion by the government for detention;

               (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

           I agree to waive my right(s) to:

             ( --1       an identity hearing and production of the warrant.

             ( vf        a preliminary hearing.

              ( ✓a detention hearing.
             ( ~ an identity hearing, production of the warrant, and any preliminary or detention hearing to
                 which I may be entitled in this district. I request that any preliminary or detention hearing be
                 held in the prosecuting district, at a time set by that court.

      I consent to the issuance of an order requiring my appearance in t
charges are pending against me.


                                                                                   (1)


Date
                                                                                   Counsel for Defendant
